         Case 3:17-cv-01306-MPS Document 61 Filed 05/27/20 Page 1 of 3

                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT

THOMAS C. AUSTIN,                                    :      CIVIL CASE NO.
                                                     :
              Plaintiff,                             :      3:17-cv-01306-MPS
                                                     :
VS.                                                  :
                                                     :
CITY OF BRIDGEPORT,                                  :
                                                     :
              Defendant.                             :      MAY 27, 2020


                                 JOINT STATUS REPORT


       Please accept this Status Report as a statement of the current status of the parties’

settlement in this case. The undersigned presented the settlement to the Miscellaneous

Affairs Committee sitting in Executive Session on April 27, 2020. It is the understanding

of the undersigned counsel for Defendant that the Executive Session approved the

settlement on April 27, 2020. It will be sent to the full City Council for its approval in June.

       Done at Stratford and Bridgeport, Connecticut, this 27th day of May, 2020.



                                            By: /s/ Robert B. Mitchell
                                                 Robert B. Mitchell (ct02662)
                                                 Jessica A. Slippen (ct25765)
                                                 Mitchell & Sheahan, P.C.
                                                 999 Oronoque Lane, Suite 203
                                                 Stratford, CT 06614
                                                 (203) 873-0240
                                                 Fax: (203) 873-0235

                                                   Counsel for Defendant, City of Bridgeport




                                               1
Case 3:17-cv-01306-MPS Document 61 Filed 05/27/20 Page 2 of 3




                                  By:      /s/Thomas W. Bucci
                                    Thomas W. Bucci
                                    Willinger, Willinger & Bucci, P.C.
                                    855 Main Street Bridgeport, Ct 06604
                                    (203) 366-3939
                                    Fax: (203) 337-4588
                                    TBucci@wwblaw.com

                                    Counsel for Plaintiff, Thomas C. Austin




                              2
         Case 3:17-cv-01306-MPS Document 61 Filed 05/27/20 Page 3 of 3


                                       CERTIFICATION

       I hereby certify that on May 27, 2020, a copy of the foregoing Joint Status report

was filed electronically and served by mail on anyone unable to accept electronic filing.

Notice of this filing will be sent by e-mail to all parties by operation of the Court’s electronic

filing system or by mail to anyone unable to accept electronic filing. Parties may access

this filing through the Court’s CM/ECF system.




                                     /s/ Robert B. Mitchell
                                         Robert B. Mitchell (ct02662)




                                                3
